            Case 1:16-cv-05672-RA Document 45
                                           44 Filed 01/19/21
                                                    01/15/21 Page 1 of 2


        WINGATE, RUSSOTTI, SHAPIRO & HALPERIN, LLP
                                      ATTORNEYS AT LAW
 PHILIP RUSSOTTI                         The Graybar Building                           OF COUNSEL
 CLIFFORD H. SHAPIRO                    420 Lexington Avenue
 KENNETH J. HALPERIN                          Suite 2750                             PAULA M. GRECO
 I. BRYCE MOSES                                                                 ROBERT J. BELLINSON
                                         New York, NY 10170
 KATHLEEN P. KETTLES                                                          BRIELLE C. GOLDFADEN
 WILLIAM P. HEPNER                          (212) 986-7353                        DOUGLAS A. MILCH
 JASON M. RUBIN                        Facsimile: (646) 866-2550                  DAVID M HOFFMAN
 JOSEPH P. STODUTO                        www.wrshlaw.com                                NOAH KATZ
 MITCHELL R. KAHN                                                                   JAY A. WECHSLER
 VICTOR GOLDBLUM                                                                  DAVID M. SCHWARZ
 FRANK J. LOMBARDO                                                             ENRIQUE O. GUERRERO
 NICOLE M. GILL                                                                 GENNARO BATTILORO
 MICHAEL J. FITZPATRICK                                                     _________________________
 _________________________
                                                                               WILLIAM A. WINGATE
 ERIC L. HORN                                                                            1927 - 2009
 PAUL R. CORDELLA
 November 43, 2020
 ANDREA V. BORDEN
 LAUREN M. PENNISI
 RYAN J. LAWLOR
 THOMAS S. PARDO
 CARMINE J. GONCALVES
                                              January 15, 2021
 MICHAEL J. ZISSER
 KONSTANTIN BURSHTEYN


 VIA ECF
 Judge Ronnie Abrams
 United States Court House
 40 Foley Square
 Courtroom 1506
 New York, New York 10007

        Re:      Jose F. Naranjo-Perez v. Lee Hatcher and Foodliner Inc.
                 Civil Action No.: 16-cv-5672

Dear Judge Abrams:

       We represent the plaintiff, Jose Naranjo-Perez in the above referenced matter, jointly along
with defense counsel we respectfully request a 45 extension to complete expert discovery. While
there have been prior extensions granted, circumstances beyond the control of either party has
necessitated this application.

         More specifically, our rebuttal biomechanical expert, Scott D. Batterman, Ph.D., P.E.
cannot sit for deposition until mid to late February. Dr. Batterman is partner of a two man
engineering firm, along with his father Dr. Steve Batterman. Dr. Batterman Senior has been
recently diagnosed with aggressive cancer. As such, he is relying on his son and our expert for
both transportation and post chemotherapy home care. This has also left Scott Batterman with
limited to time to appear since he must now manage their firm singlehandedly
(http://battermanengineering.com/index-2.html).
        Additionally, after disclosure of his report and agreeing to sit for a brief deposition,
plaintiff’s expert shoulder orthopedist Dr. Robert Haar has recently refused to cooperate. He is
belatedly demanding an unconscionable fee -- approximately double the current “reasonable and
          Case 1:16-cv-05672-RA Document 45
                                         44 Filed 01/19/21
                                                  01/15/21 Page 2 of 2


customary” SDNY expert rates -- and declined to provide a date for video examination. As a
result, we have requested another orthopedic expert to examine the plaintiff, issue a report and sit
for examination in an expedited fashion. We are awaiting response from his office.

       Finally, while we have scheduled a February 2, 2021 date for the deposition of Defendants’
Orthopedic expert Dr. Spivak, said expert is requesting additional fees. We have agreed to the
request, but do to an Covid outbreak in our office, we are unable to provide a physical check until
next week. Dr. Spivak will not accept electronic payment and thus, cannot definitely confirm this
date until we return next week.

       We are cognizant of the age of this matter but respectfully request the court’s consideration
of an extension until the end of February due to the confluence of uncontrolled events set forth
above.



                                                       Respectfully Submitted,



                                                       Douglas Milch (DM-9873)




Application granted. The post-discovery conference, currently scheduled for January 29, 2021, is hereby adjourned until
March 5, 2021 at 1:00 pm. Given the age of this matter, absent good cause, no further extensions will be granted.
SO ORDERED.




______________________
Ronnie Abrams, U.S.D.J.
January 19, 2021
